Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on February 1, 2021. There are twenty claims pending and fourteen claims under consideration. Claims 2-10, 13-20, 22, 24, 25, 27, 29, 31, 32, 35-38, 42, 43, 45, 46, 49, 51 and 52 have been cancelled.  Claims 44, 47, 48, 50, 53 and 54 have been withdrawn as claims directed to non-elected inventions.  This is the third action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.



Claim Rejections – Improper Markush Grouping’
Claims 1, 11, 12, 21, 23, 26, 28, 30, 33, 34, 36 and 39-41 remain rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. 
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) the species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
Applicants have made a good faith effort in attempting to overcome the rejection filed in the office action dated February 1, 2021. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The variables are defined as seen below:

    PNG
    media_image1.png
    577
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    178
    641
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    268
    567
    media_image3.png
    Greyscale

These ring cores represent several different core compounds, which do not share a significant structural similarity. For example the following compounds are all listed in claim 39:
;
    PNG
    media_image4.png
    128
    298
    media_image4.png
    Greyscale
; 
    PNG
    media_image5.png
    213
    193
    media_image5.png
    Greyscale
;

    PNG
    media_image6.png
    219
    201
    media_image6.png
    Greyscale
;
    PNG
    media_image7.png
    99
    303
    media_image7.png
    Greyscale
;

    PNG
    media_image8.png
    96
    305
    media_image8.png
    Greyscale
;
    PNG
    media_image9.png
    106
    312
    media_image9.png
    Greyscale

This permits several different bicyclo heteroaryl ring systems to be present. One skilled in the art recognizes that clearly no ‘‘significant structural similarity’’ can be seen.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual formula, or species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR41.31 (a) (1) (emphasis provided).
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 11, 12, 21, 23, 26, 28, 30, 33, 34, 36 and 39-41 remain rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound or prodrugs (emphasis added) within the broad Claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of Formulas (Ic); (Id); (Ie); (If); (Ig); (Ih); (Ii); (Ij); (Ik); and (Il). However, there is no working examples of any prodrugs. These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to 
The quantity of experimentation needed to make or use the invention must be considered to determine if undue experimentation is present.  With regard to quantity of experimentation needed, (note Wolff et. al., "Burger's Medicinal Chemistry and Drug Discovery," 5th Ed. Part 1, pp. 975-977 (1995) provided with this action), which emphasizes the many experimental factors for consideration for a successful prodrug as well as the difficulty in extrapolating data from one species to another. See p.975-7.  “Extensive development must be undertaken to find the correct chemical modification for a specific drug.  Additionally, once a prodrug is formed, it is a new drug entity and therefore requires extensive and costly studies to determine safety and efficacy.”  Banker, et. al., (1996), Modern Pharmaceuticals, p.596.  In view of all these factors undue experimentation would be required to practice the invention.
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 
The scope of prodrugs is not adequately enabled or defined.  Applicants provide no guidance as how the compounds are made more active in vivo. The choice of a prodrug will vary from drug to drug. Therefore, more than minimal routine experimentation would be required to determine which ester will be suitable for the instant invention. The application does not provide any guidance for one skilled in the art on how the prodrug is converted to active compounds, by what mechanisms and at what site the prodrug will be activated, what prodrug is likely involved in cleaving the protected group, etc. 
Applicants provide no reasonable assurance that any and all known prodrugs will have the ability to regenerate by one or more biological processes. It is not the norm that one can predict with any degree of accuracy a prodrugs form of an active compound will be more soluble, more easily handled in formulations or more bioavailable without actual testing in vivo. Pursuant to In re Wands, 8 USPQ2d 1400, factors such as direction or guidance are not seen in the specification. 
Many functional groups (eg. hydroxy, amino groups) present in drugsare capable at least in theory to being derivatized but determining what isa prodrug (and what is not) requires knowledge of an intended effect (i.e. modification of 
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed.  Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the variables or ring systems were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	4) Scope of the claims.  The scope of the claims involves all of the tens of thousands of compounds of the following formulas: 

    PNG
    media_image1.png
    577
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    178
    641
    media_image2.png
    Greyscale

thus, the scope of claims is very broad.
Nature of the invention.  The nature of this invention relates generally to novel compounds and methods for their preparation and use as therapeutic or prophylactic agents, for example for a treatment for cancer.   
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to synthesizing and testing compounds, is generally not well-known or routine, given the complexity of certain biological systems. 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Conclusion
	Claims 1, 11, 12, 21, 23, 26, 28, 30, 33, 34, 36 and 39-41 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jeffrey H Murray/
Primary Examiner, Art Unit 1699